UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., et al.,

                                        Plaintiffs,                     17 Civ. 9276 (PAE)
                        -v-
                                                                              ORDER
 INFINITY SPIRITS LLC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       At yesterday’s conference, the Court ordered the following:

       1.      Plaintiffs’ motion in limine is granted for the reasons stated in the bench decision

issued at the conference.

       2.      Defendants failed to make any pretrial submissions, as required by this Court’s

Individual Rules and multiple orders from both this Court and Judge Moses. See Dkts. 289, 296,

297, 301, 302. Further, defendants failed to appear at yesterday’s conference. As a result, the

Court held that defendants have forgone the opportunity to offer evidence in their case-in-chief at

trial, and set the following briefing schedule for plaintiffs’ motion for judgment as a matter of

law and/or for a motion for a default judgment as to defendant EIG’s counterclaims:

               x   Plaintiffs’ motion is due January 10, 2020;

               x   Defendants’ opposition is due January 24, 2020; and

               x   Plaintiffs’ reply is due January 31, 2020.

       3.      Trial is to begin on April 27, 2020.
      SO ORDERED.



                                   
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: December 3, 2019
       New York, New York




                            2
